Case 1:19-cv-04694-PKC-RER Document 49 Filed 04/30/21 Page 1 of 1 PageID #: 625



 UNITED STATES DISTRICT COURT:
 EASTERN DISTRICT OF NEW YORK

 Richard Roe,
                                                                           NOTICE OF
                              Plaintiff,                                   APPEAL
        -   against –

 St. John’s University and Jane Doe,                                       19-cv-04694

                         Defendants.
 ___________________________________


        PLEASE TAKE NOTICE, that Plaintiff Appellant Richard Roe (“Roe”) hereby appeals

 to the United States Court of Appeals for the Second Circuit pursuant to Title 28 U.S.C. 1295

 (a)(1) from the Memorandum and Order entered by Judge Pamela K. Chen on March 31, 2021,

 and from each and every party thereof.




                                                            Attorneys for plaintiff Richard Roe:




                                                            Michael Valentine
                                                            61 Third Place
                                                            Brooklyn, New York 11231
                                                            Tel: (718) 858 0818
                                                            mvalentine@valentinelaw.com


                                                            Peter G. Eikenberry
                                                            75 Maiden Lane, Room 402
                                                            New York, NY 10038
                                                            (917) 596-4168, and
                                                            pete@eikenberrylaw.com
